DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 April 2022, 15 August 2022 is/are entered and considered by Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62779705, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Claim 1 recites, inter alia: 
the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high and less than the default dosage when the level of opioid withdrawal associated with the patient is low.
	Applicant did not point out, nor was Examiner able to find, any support for this limitation in the Specification as originally filed on 14 December 2018 in parent application 	62779705.
	Claim 11 recites substantially similar limitations. Similar rationale applies.
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites, inter alia: 
the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high and less than the default dosage when the level of opioid withdrawal associated with the patient is low.
	Applicant did not point out, nor was Examiner able to find, any support for this limitation in the Specification as originally filed on 16 December 2019.
	The Specification discloses a default initial recommended dosage of 4 mg for all patients, and that any suitable dosage may be implemented based on the type, duration of effects, and/or specific label of the buprenorphine (page 15-16 paragraph 0050); however, the Specification as originally filed does not support adjusting the recommended dosage higher or less than the default dose in the manner claimed based on the withdrawal level.
	Claim 11 recites substantially similar limitations. Similar rationale applies.

For this reason, claims 1-20 have been found to be directed towards new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system comprising: 
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; 
weighting the plurality of inputs associated with the patient to provide a plurality of weighted inputs; 
determining a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs, the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high and less than the default dosage when the level of opioid withdrawal associated with the patient is low; and 
instructing an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because weighting data and comparing calculated data with a threshold to generate a dose are directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP 2106.04(a)(2)(I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity”, such managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The steps of weighting patient data, determining a dosage, and instructing a person to administer the determined dosage are directed towards social activities, teachings, and following rules or instructions. In this case, these steps are directed towards steps that a physician would typically perform to diagnose and treat a patient.
Similarly, the steps are also directed towards performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a data processing hardware, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, weighting patient data, determining a dosage, and instructing a person to administer the determined dosage may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 3-4 reciting limitations further defining the abstract concept of treating patients, claim(s) 7-9 reciting limitations further defining the abstract concept of processing patient data, which may be directed towards certain methods of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
data processing hardware; and 
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The recited data processing hardware and associated memory hardware has been recited with a high level of generality to invoke a generic computer (see Specification as originally filed on 16 December 2019, page 8 paragraph 0033 disclosing an exemplary embodiment of data processing hardware as “a computing device that executes instructions”) to implement the abstract concept. MPEP 2106.05(f))
Regarding the use of sensors to collect data, this limitation merely adds insignificant extra-solution activity to the abstract idea (e.g. mere data gathering, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5-6, 10 reciting sensors and administration units, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and administering the solution identified).
The administration units of claim 10 have been recited with a high level of generality such that they represent no more than a nominal or insignificant relationship to the judicial exception, and specifically because they are merely recited as receiving instructions to administer the dosage.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: data processing hardware; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the sensors, Nevo (20150313529) teaches that using sensors available in the art to record patient data is well-understood, routine, and conventional in the pertinent art (page 3 paragraph 0048-0049).
Regarding the administration unit, Georgieff (6328708) teaches that using a conventional infusion pump to infuse buprenorphine is well-understood, routine, and conventional in the pertinent art (column 7 line 66-67, column 8 line 13, column 10 line 50).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5-6, 10 reciting sensors and administration units).
Similar to the discussion of claim 1 above and incorporated herein, Nevo and Georgieff teach that the recited sensors and administration units, infusion pump for example, are well understood, routine, and conventional in the pertinent art. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 11 recites:
A method comprising: 
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; 
weighting, by the data processing hardware, the plurality of inputs associated with the patient to provide a plurality of weighted inputs; 
determining, by the data processing hardware, a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs, the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high and less than the default dosage when the level of opioid withdrawal associated with the patient is low; and 
instructing, by the data processing hardware, an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mathematical concepts” because weighting data and comparing calculated data with a threshold to generate a dose are directed towards mathematical relationships, mathematical formulas or equations, mathematical calculations. MPEP 2106.04(a)(2)(I)
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers “Certain Methods of Organizing Human Activity”, such managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II)
The steps of weighting patient data, determining a dosage, and instructing a person to administer the determined dosage are directed towards social activities, teachings, and following rules or instructions. In this case, these steps are directed towards steps that a physician would typically perform to diagnose and treat a patient.
Similarly, the steps are also directed towards performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a data processing hardware, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the data processing hardware, weighting patient data, determining a dosage, and instructing a person to administer the determined dosage may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 13-14 reciting limitations further defining the abstract concept of treating patients, claim(s) 17-19 reciting limitations further defining the abstract concept of processing patient data, which may be directed towards certain methods of managing relationship or interactions between people, and/or performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: 
receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The recited data processing hardware and associated memory hardware has been recited with a high level of generality to invoke a generic computer (see Specification as originally filed on 16 December 2019, page 8 paragraph 0033 disclosing an exemplary embodiment of data processing hardware as “a computing device that executes instructions”) to implement the abstract concept. MPEP 2106.05(f))
Regarding the use of sensors to collect data, this limitation merely adds insignificant extra-solution activity to the abstract idea (e.g. mere data gathering, MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 15-16, 20 reciting sensors and administration units, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering and administering the solution identified).
The administration units of claim 10 have been recited with a high level of generality such that they represent no more than a nominal or insignificant relationship to the judicial exception, and specifically because they are merely recited as receiving instructions to administer the dosage.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: executing a prescription digital therapeutic configured to treat symptoms associated with opioid use disorder in a patient, wherein executing the prescription digital therapeutic comprises: receiving, by data processing hardware, a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient and (ii) second sensors associated with a patient electronic device, wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the sensors, Nevo teaches that using sensors available in the art to record patient data is well-understood, routine, and conventional in the pertinent art (page 3 paragraph 0048-0049).
Regarding the administration unit, Georgieff teaches that using a conventional infusion pump to infuse buprenorphine is well-understood, routine, and conventional in the pertinent art (column 7 line 66-67, column 8 line 13, column 10 line 50).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 15-16, 20 reciting sensors and administration units).
Similar to the discussion of claim 1 above and incorporated herein, Nevo and Georgieff teach that the recited sensors and administration units, infusion pump for example, are well understood, routine, and conventional in the pertinent art. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater (20080199407) in view of Nevo and Johnson (Buprenorphine: how to use it right).

Claim 1: Slater teaches:
A system (Figure 5, page 2 paragraph 0020 illustrating a system) comprising: 
data processing hardware (Figure 5, page 2 paragraph 0012 illustrating a kiosk in communication with a data center using a plurality of computers [considered to be a form of “data processing hardware”]); and 
memory hardware in communication with the data processing hardware (Figure 5, page 2 paragraph 0012 illustrating computer with memory storing instructions thereon), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising: 
executing a prescription digital therapeutic (Figure 5, Abstract, page 2 paragraph 0012 illustrating dispensing buprenorphine according the direction of a physician [considered to be a form of “therapeutic”], page 2 paragraph 0014 illustrating administering the prescribed medication) configured to treat symptoms associated with opioid use disorder in a patient (page 5 paragraph 0048 illustrating administering buprenorphine to treat opioid drug dependency in a patient experiencing withdrawal symptoms), wherein executing the prescription digital therapeutic comprises: 
receiving a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine and pulse oximetry [considered to be forms of “sensors associated directly” with the patient”]), wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient (page 14 paragraph 0127 illustrating using the vital signs to determine the patient’s withdrawal symptoms, page 3 paragraph 0027 illustrating common signs of withdrawal include increased heart rate and/or blood pressure); 
weighting the plurality of inputs associated with the patient to provide a plurality of weighted inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms [considered to be a form of “weighted inputs”, for example Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity); 
determining a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs (page 11 paragraph 0109 illustrating determining the dosage of buprenorphine based on severity of withdrawal for the patient), the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high (page 1 paragraph 0005 illustrating backing the dose up to the previous incremental dose when withdrawal symptoms appear [considered to be a form of “high” level) and less than the default dosage when the level of opioid withdrawal associated with the patient is low (page 1 paragraph 0005 illustrating decreasing the dose when no symptom appears [considered to be a form of “low” level]); and 
instructing an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient (Figure 5, page 1 paragraph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “administration unit”] configured to receive dosing data and administering the dosage to the patient).
Slater further teaches using a Status Questionnaire to further evaluate the patient’s withdrawal symptoms.
Nevo teaches:
(ii) second sensors associated with a patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal, page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors being given more weight than passive sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).
	Assuming arguendo that the dose reduction/backing up of Slater is not properly considered to be a form of “default dosage”, Johnson teaches:
the recommended dosage of the buprenorphine-containing product being greater than a default dosage (page S65 illustrating 4 mg [considered to be a form of “default dose”]) when the level of opioid withdrawal associated with the patient is high (page S65 column 2 paragraph 2 illustrating high dose for severe withdrawal risk, page S66 Table 1 rightmost column illustrating higher initial doses for buprenorphine when the patient is at risk for high withdrawal, e.g. when using 10-12 bags of heroin, an initial dose of 16 mg is required) and less than the default dosage when the level of opioid withdrawal associated with the patient is low (page S65 column 1 last paragraph illustrating halving the initial dose, 2 mg when the patient is not at risk for withdrawal as on page S65 column 2 paragraph 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the dosage modification of Johnson within the opioid withdrawal system of Slater in view of Nevo with the motivation of providing improved patient outcome by customizing the dosage to the patient’s individual circumstances, as is well-known to physicians and clinicians when treating opioid addicts (Johnson; page S65 column 1 second to last paragraph).
Furthermore, Slater teaches that monitoring and adjusting the patient’s medication is well within the level of ordinary skill in the art (page 10 paragraph 0097), and the type of modification as recited in the claims are known in the art, both from Slater and Johnson, as discussed above and incorporated herein.

Claim 2: Slater in view of Nevo and Johnson teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
further comprising the administration unit, wherein the administration unit is configured to administer the recommended dosage of the buprenorphine- containing product to the patient based on the instructions (page 1 paragraph 0008 illustrating administering the buprenorphine according to the determined dosage via an i.v. pump [considered to be a form of “administration unit”]).

	Claim 3: Slater in view of Nevo and Johnson teach:
The system of claim 2 (as discussed above and incorporated herein).
Slater further teaches:
wherein executing the prescription digital therapeutic further comprises administering the recommended dosage of the buprenorphine-containing product to the patient (page 1 paragraph 0008 illustrating administering buprenorphine dose to the patient).

Claim 4: Slater in view of Nevo and Johnson teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
wherein the prescription digital therapeutic is configured to implement cognitive behavioral therapy to treat the symptoms associated with the opioid use disorder (page 9 paragraph 91 illustrating a treatment including both medication as well as counseling [considered to be a form of “cognitive behavioral therapy”]).

Claim 5: Slater in view of Nevo and Johnson teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first sensors associated directly with the patient comprise one or more of: (i) a heart rate monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (ii) a blood pressure monitor (page 14 paragraph 0127 illustrating a blood pressure machine), (iii) a sleep monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an electrodermal activity monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) a skin temperature sensor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a sweat monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 6: Slater in view of Nevo and Johnson teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater does not teach:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer, (ii) a proximity sensor, and (iii) an activity monitor.
Nevo teaches:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data), (ii) a proximity sensor (page 3 paragraph 0049 illustrating proximity data), and (iii) an activity monitor (page 3 paragraph 0053 illustrating activity sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 7: Slater in view of Nevo and Johnson teach:
The system of claim 1 (as discussed above and incorporated herein).
Slater further teaches:
wherein weighting the plurality of inputs associated with the patient comprises assigning a first weight to a first input of the plurality of inputs and a second weight different than the first weight to a second input of the plurality of inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms, Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity).

Claim 8: Slater in view of Nevo and Johnson teach:
The system of claim 7 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first input of the plurality of inputs includes the first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine).
Slater does not teach:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device.
Nevo teaches:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson in view of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 9: Slater in view of Nevo and Johnson teach:
The system of claim 8 (as discussed above and incorporated herein).
Slater does not teach:
wherein the first weight is greater than the second weight.
Nevo teaches:
wherein the first weight is greater than the second weight (page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors [considered to be associated with the “first weight”]) being given more weight than passive sensors [considered to be associated with the “second weight”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sensor data weighting of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005). Additionally, it would be more accurate to estimate withdrawal severity by reducing weight for acceleration, for example, because they depend on environmental factors and not just on user activity (Nevo; page 13 paragraph 0227).

Claim 10: Slater in view of Nevo and Johnson teach:
The system of claim 8 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit comprises one or more of: (i) a delivery pump (page 1 paragraph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “delivery pump”]), (ii) an injection unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iii) an implant (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an oral absorption unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) an inhaler (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a nasal injector (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 11: Slater teaches:
A method (page 1 paragraph 0001 illustrating a method) comprising: 
executing a prescription digital therapeutic (Figure 5, Abstract, page 2 paragraph 0012 illustrating dispensing buprenorphine according the direction of a physician [considered to be a form of “therapeutic”], page 2 paragraph 0014 illustrating administering the prescribed medication) configured to treat symptoms associated with opioid use disorder in a patient (page 5 paragraph 0048 illustrating administering buprenorphine to treat opioid drug dependency in a patient experiencing withdrawal symptoms), wherein executing the prescription digital therapeutic comprises: 
receiving, by data processing hardware (Figure 5 illustrating at least a computer),  a plurality of inputs associated with the patient from one or more of (i) first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine and pulse oximetry [considered to be forms of “sensors associated directly” with the patient”]), wherein the plurality of inputs represent a level of opioid withdrawal associated with the patient (page 14 paragraph 0127 illustrating using the vital signs to determine the patient’s withdrawal symptoms, page 3 paragraph 0027 illustrating common signs of withdrawal include increased heart rate and/or blood pressure); 
weighting, by the data processing hardware (Figure 5 illustrating at least a computer), the plurality of inputs associated with the patient to provide a plurality of weighted inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms [considered to be a form of “weighted inputs”, for example Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity); 
determining, by the data processing hardware (Figure 5 illustrating at least a computer), a recommended dosage of a buprenorphine-containing product for the patient based on the plurality of weighted inputs (page 11 paragraph 0109 illustrating determining the dosage of buprenorphine based on severity of withdrawal for the patient), the recommended dosage of the buprenorphine-containing product being greater than a default dosage when the level of opioid withdrawal associated with the patient is high (page 1 paragraph 0005 illustrating backing the dose up to the previous incremental dose when withdrawal symptoms appear [considered to be a form of “high” level) and less than the default dosage when the level of opioid withdrawal associated with the patient is low (page 1 paragraph 0005 illustrating decreasing the dose when no symptom appears [considered to be a form of “low” level]); and 
instructing, by the data processing hardware (Figure 5 illustrating at least a computer), an administration unit to administer the recommended dosage of the buprenorphine-containing product to the patient (Figure 5, page 1 paragraph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “administration unit”] configured to receive dosing data and administering the dosage to the patient).
Slater further teaches using a Status Questionnaire to further evaluate the patient’s withdrawal symptoms.
Slater does not teach:
(ii) second sensors associated with a patient electronic device.
Nevo teaches:
(ii) second sensors associated with a patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal, page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors being given more weight than passive sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).
	Assuming arguendo that the dose reduction/backing up of Slater is not properly considered to be a form of “default dosage”, Johnson teaches:
the recommended dosage of the buprenorphine-containing product being greater than a default dosage (page S65 illustrating 4 mg [considered to be a form of “default dose”]) when the level of opioid withdrawal associated with the patient is high (page S65 column 2 paragraph 2 illustrating high dose for severe withdrawal risk, page S66 Table 1 rightmost column illustrating higher initial doses for buprenorphine when the patient is at risk for high withdrawal, e.g. when using 10-12 bags of heroin, an initial dose of 16 mg is required) and less than the default dosage when the level of opioid withdrawal associated with the patient is low (page S65 column 1 last paragraph illustrating halving the initial dose, 2 mg when the patient is not at risk for withdrawal as on page S65 column 2 paragraph 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the dosage modification of Johnson within the opioid withdrawal system of Slater in view of Nevo with the motivation of providing improved patient outcome by customizing the dosage to the patient’s individual circumstances, as is well-known to physicians and clinicians when treating opioid addicts (Johnson; page S65 column 1 second to last paragraph).
Furthermore, Slater teaches that monitoring and adjusting the patient’s medication is well within the level of ordinary skill in the art (page 10 paragraph 0097), and the type of modification as recited in the claims are known in the art, both from Slater and Johnson, as discussed above and incorporated herein.

Claim 12: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit is configured to administer the recommended dosage of the buprenorphine-containing product to the patient based on the instructions (page 1 paragraph 0008 illustrating administering the buprenorphine according to the determined dosage via an i.v. pump).

Claim 13: Slater in view of Nevo and Johnson teach:
The method of claim 12 (as discussed above and incorporated herein).
Slater further teaches:
wherein executing the prescription digital therapeutic includes administering, by the administration unit, the recommended dosage of the buprenorphine- containing product to the patient (page 1 paragraph 0008 illustrating administering buprenorphine dose to the patient).

Claim 14: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the prescription digital therapeutic is configured to implement cognitive behavioral therapy to treat the symptoms associated with the opioid use disorder (page 9 paragraph 91 illustrating a treatment including both medication as well as counseling [considered to be a form of “cognitive behavioral therapy”]).

Claim 15: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first sensors associated directly with the patient comprise one or more of: (i) a heart rate monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (ii) a blood pressure monitor (page 14 paragraph 0127 illustrating a blood pressure machine), (iii) a sleep monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an electrodermal activity monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) a skin temperature sensor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a sweat monitor (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Claim 16: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater does not teach:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer, (ii) a proximity sensor, and (iii) an activity monitor.
Nevo teaches:
wherein the second sensors associated with the patient electronic device comprise one or more of: (i) an accelerometer (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data), (ii) a proximity sensor (page 3 paragraph 0049 illustrating proximity data), and (iii) an activity monitor (page 3 paragraph 0053 illustrating activity sensors).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 17: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein weighting the plurality of inputs associated with the patient comprises assigning a first weight to a first input of the plurality of inputs and a second weight different than the first weight to a second input of the plurality of inputs (Figure 4A-C, page 3 paragraph 0029 illustrating using the SOWS, COWS, and OOWS questionnaires to ascertain the patient’s withdrawal symptoms, Figure 4C illustrates rating severity of symptoms [considered to be a form of “weighting” because certain vitals are weighted more heavily by severity).

Claim 18: Slater in view of Nevo and Johnson teach:
The method of claim 17 (as discussed above and incorporated herein).
Slater further teaches:
wherein the first input of the plurality of inputs includes the first sensors associated directly with the patient (Figure 5 illustrating vitals monitoring, page 14 paragraph 0127 illustrating electronic blood pressure machine).
Slater does not teach:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device.
Nevo teaches:
the second input of the plurality of inputs includes the second sensors associated with the patient electronic device (page 3 paragraph 0049 illustrating a plurality of sensors associated with a mobile device, including accelerometeric data, gravitational data, GPS geolocation data, proximity data, page 7 paragraph 0100 illustrating using the sensor data to diagnose an abnormal condition, including opioid withdrawal).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the patient monitoring of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005).

Claim 19: Slater in view of Nevo and Johnson teach:
The method of claim 18 (as discussed above and incorporated herein).
Slater does not teach:
wherein the first weight is greater than the second weight.
Nevo teaches:
wherein the first weight is greater than the second weight (page 12 paragraph 0195 illustrating assigning weights to sensor readings, with active sensors [considered to be associated with the “first weight”]) being given more weight than passive sensors [considered to be associated with the “second weight”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the sensor data weighting of Nevo within the opioid withdrawal system of Slater in view of Nevo and Johnson with the motivation of using realtime data to accurately determine an abnormal condition, i.e. opioid withdrawal (Nevo; page 1 paragraph 0007), so that the patient may be accurately treated, as in Slater above, and especially because Slater teaches that dosing of buprenorphine is particular dependent on the patient’s withdrawal symptoms, it becomes particularly important to accurately diagnose the patient’s withdrawal severity (Slater; page 1 paragraph 0005). Additionally, it would be more accurate to estimate withdrawal severity by reducing weight for acceleration, for example, because they depend on environmental factors and not just on user activity (Nevo; page 13 paragraph 0227).

Claim 20: Slater in view of Nevo and Johnson teach:
The method of claim 11 (as discussed above and incorporated herein).
Slater further teaches:
wherein the administration unit comprises one or more of: (i) a delivery pump (page 1 paragraph 0008 illustrating administering the buprenorphine with an i.v. pump [considered to be a form of “delivery pump”]), (ii) an injection unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iii) an implant (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (iv) an oral absorption unit (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), (v) an inhaler (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art), and (vi) a nasal injector (this limitation is rendered optional by the limitation “one or more of” and therefore need not be taught by the applied art).

Response to Arguments
In the Remarks filed on 18 May 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 7 Applicant argues that the Office Action does not discuss the claimed sensors under Step 2A Prong One.
Examiner agrees, but maintains that the claimed sensors are properly addressed as the additional elements under Step 2A Prong Two and 2B, as is consistent with current Office practice. Accordingly, the claimed sensors have been found to not provide eligibility, as discussed above and incorporated herein.

On page 7, Applicant argues that the claims provide an application of modifying dosage based on patient withdrawal, and further agues on page 7-8 that the claims provide a “particular” treatment.
Claim 1, for example, literally recites, inter alia,  “instructing” an administration to administer the recommended dosage. Instructing a unit amounts to provide mere instructions to apply the abstract concepts, at best.
Accordingly, no administration was actually provided or otherwise positively recited as being provided to the patient, in contrast to Vanda, where a certain quantity of drug based on a determination was actually “administered” to the patient.
Additionally, the Specification at page 15 paragraph 0050 as originally filed on 16 December 2016 discloses that the determining of a specific dosage is performed by a health care provider (HCP 109) or any other suitable manner (including many forms of abstract concepts).

	On page 8 Applicant further argues that the claims are not directed towards an abstract concept; however, Applicant does not state why the asserted abstract concepts are not properly considered to be abstract, as discussed in the section above and incorporated herein.

	On page 9 Applicant argues that the claimed prescription digital therapeutic provides particular treatment and/or machine.
	Applicant has not come forth with any controlling definition for “prescription digital therapeutic”.
	As can be best determined when read in light of the Specification, this limitation appears to be directed towards data or instructions describing treatment steps that are prescribed by a physician.
	To this end, the claim merely recites digital instructions that instruct a patient to perform certain actions, including looking at the instructions and thinking about the results. There is no positive recitation that any of the instructions are performed, or what technical limitations are used to carry out these instructions.
	For this reason, at best, this limitation amounts to invoking a generic computer to implement the abstract concept of prescribing a treatment to the patient, and specifically because no specific data describing this “digital therapeutic” has been recited, nor has any technical limitation has been placed on how the “digital therapeutic” was prescribed or carried out on the patient, i.e. merely linking the abstract concept to a particular technical environment, and/or invoking a generic computer in a post hoc manner in an effort to implement the abstract concept.

	On page 9 Applicant argues that the applied art does not teach “executing” the claimed prescription digital therapeutic.
	As discussed above and incorporated herein, Applicant does not provide a controlling definition for this limitation.
	To this end, Slater teaches using a computer to allow a physician to adjust a treatment regimen, including adjusting dosage, when treating a patient going through opioid withdrawal (page 10 paragraph 0097, Figure 5).
	For this reason, the applied art fully teaches the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reidenberg (20060240085) teaches adjusting buprenorphine dosages to minimize withdrawal (Abstract).
Oronsky (20090311347) teaches adjusting the first dose higher or lower as needed to control mania associated with opioid withdrawal (page 2 paragraph 0019-0020).
Jacobs (Treatment outcomes in opioid dependent patients with different buprenorphine/naloxone induction dosing patterns and trajectories) teaches a clinician assessing a patient’s withdrawal symptoms, and adjusting the first dose between 2-8 mg (page 2 last paragraph ).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626